

116 HR 5173 IH: To authorize the National Medal of Honor Museum Foundation to establish a commemorative work in the District of Columbia or its environs, and for other purposes.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5173IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Veasey (for himself, Mr. Wright, Mr. McCaul, Mr. Curtis, Mr. Gonzalez of Texas, Mr. Cuellar, Ms. Jackson Lee, Ms. Granger, Ms. Houlahan, Mr. Gooden, Mr. Graves of Louisiana, Mr. Babin, Mr. Crenshaw, Mr. Vela, Mr. Reschenthaler, Mr. Hurd of Texas, Mr. Allred, and Mr. Olson) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the National Medal of Honor Museum Foundation to establish a commemorative work in the
			 District of Columbia or its environs, and for other purposes.
	
		1.Authorization to establish commemorative work
 (a)In generalThe National Medal of Honor Museum Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to honor members of the Armed Forces who received the Medal of Honor.
 (b)Compliance with standards for commemorative worksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
			(c)Prohibition on the use of federal funds
 (1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.
 (2)Responsibility of the national medal of honor museum foundationThe National Medal of Honor Museum Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.
				(d)Deposit of excess funds
 (1)In generalIf upon payment of all expenses for the establishment of the commemorative work under this section (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under 8906(b)(2) or (3) of title 40, United States Code.
				2.Designation
 (a)In generalThe national museum to honor Medal of Honor recipients to be located in Arlington, Texas, shall, upon completion, be known and designated as the National Medal of Honor Museum.
 (b)Effect of designationThe national museum designated by this section shall not be a unit of the National Park System and the designation of the National Medal of Honor Museum shall not require or authorize Federal funds to be expended for any purpose related to that national museum.
			